                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ADAMS & BOYLE, P.C.,                                 )
                                                     )
        Plaintiff,                                   )
                                                     )
v.                                                   )       Docket No. 3:15-cv-0705
                                                     )       Judge Friedman / Frensley
HERBERT H. SLATERY III, et al.,                      )
                                                     )
        Defendants.                                  )


                      RESPONSE TO PLAINTIFFS’ PRETRIAL BRIEF


        “Abortion is a unique act.” Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 852

(1992). It is “an act fraught with consequences for others: for the woman who must live with the

implications of her decision; for the persons who perform and assist in the procedure”; and “for

the spouse, family, and society which must confront the knowledge that these procedures exist.”

Id. Recognizing the unique status of abortion, the Supreme Court has upheld reasonable

regulations—including waiting periods—even where these regulations have made abortions more

inconvenient and expensive. See id. at 887. But Plaintiffs now ask this Court to strike down a

Tennessee law designed to further the state’s interests in maternal health (through effective and

deliberate informed consent) and fetal life by advancing a legal theory contrary to Casey’s holding.

This Court should not do so.

                                          ARGUMENT

        Plaintiffs challenge Tennessee’s waiting period law under both the Equal Protection and

Due Process Clauses of the Fourteenth Amendment. (See D.E. 70, ¶¶ 80, 82.) They allege that the

law violates the Equal Protection Clause by discriminating on the basis of sex and perpetuating


                                                 1

     Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 1 of 7 PageID #: 3160
gender stereotypes. And they contend that the law violates the Due Process Clause because it is an

undue burden on women seeking abortions. Both arguments fail. Plaintiffs’ equal protection

argument has no support in existing law, and their undue burden argument fails to show how

Tennessee’s law is different from laws upheld by the Supreme Court and the Sixth Circuit.

I.      Plaintiffs’ Equal Protection Argument Has No Support in Existing Law.

        Plaintiffs argue that Tennessee’s waiting period law—and indeed every abortion waiting

period law—is a per se violation of the Equal Protection Clause. This argument has two critical

flaws. First, abortion regulations are not subject to equal protection scrutiny. Instead, because of

the unique state interests implicated by the abortion decision—maternal health and fetal life—

abortion regulations are analyzed under the undue burden framework. See Casey, 505 U.S. at 872–

76 (rejecting the traditional scrutiny analysis applied in Roe). As a result, equal protection claims

in the abortion context collapse into this undue burden analysis. 1 Replacing the traditional scrutiny

analysis is essential in cases like this one. Any other approach would create an end-run around the

undue burden analysis by permitting plaintiffs whose claim fails under that test to recast their

challenge as an equal protection claim to gain the advantage of a higher level of scrutiny.

        And second, even if Plaintiffs’ equal protection claim were subject to the traditional

scrutiny analysis, it would still fail. Equal protection claims alleging sex-based discrimination are




1
  Several other circuits have reached this conclusion. See Tucson Woman’s Clinic v. Eden, 379
F.3d 531, 544–45 (9th Cir. 2004) (“Casey defined a new standard of judicial review for
determining when courts can recognize burdens on [abortion rights] as unconstitutional and when
they cannot, replacing the traditional scrutiny analysis with the undue burden test.”); Greenville
Women’s Clinic v. Bryant, 222 F.3d 157, 172–73 (4th Cir. 2000) (Casey “does not apply the
traditional strict-scrutiny standard which protects fundamental rights. Rather, the court adopted an
‘undue burden’ standard.”); Planned Parenthood of Mid-Missouri and E. Kan., Inc. v. Dempsey,
167 F.3d 458 464 (8th Cir. 1999) (“In Casey, the Supreme Court set out a new standard of review
for regulations that touch upon the right to abortion.”)


                                                  2

     Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 2 of 7 PageID #: 3161
subject to intermediate scrutiny. See, e.g., Sessions v. Morales-Santana, 137 S.Ct. 1678, 1690

(2017). Under this level of scrutiny, the challenged law will be upheld so long as it “serve[s]

important governmental objectives” and is “substantially related to achievement of those

objectives.” Id. Tennessee’s law passes this test. The law exists to further the state’s interests in

women’s health and fetal life. These interests are important and can justify limitations on the right

to abortion. See, e.g., Roe v. Wade, 410 U.S. 113, 154, 163 (1973).

II.      Tennessee’s Law Is Not an Undue Burden.

         Plaintiffs also argue that Tennessee’s law is an undue burden on women seeking abortions.

They claim that Defendants’ argument is that “Casey signifies tacit approval of all waiting periods,

no matter how extreme.” (D.E. 179, 3, PageID #2326.) But Defendants have never argued that

Casey forecloses the possibility of any challenge to a state waiting period law. Rather, Defendants

argue that because Plaintiffs cannot show that Tennessee’s waiting period is meaningfully different

from the ones upheld by the Supreme Court and Sixth Circuit, their undue burden challenge must

necessarily fail.

         In Casey, a plurality of the Supreme Court upheld a waiting period law requiring that “at

least 24 hours before performing an abortion a physician inform the woman of the nature of the

procedure, the health risks of the abortion and of childbirth,” and the “probable gestational age of

the unborn child.” Casey, 505 U.S. at 881. The Court acknowledged that “because of the distances

many women must travel to reach an abortion provider, the practical effect will often be a delay

of much more than a day because the waiting period requires that a woman seeking an abortion

make at least two visits to the doctor. Id. The Court also accepted that “the waiting period ha[d]

the effect of increasing the cost and risk of delay of abortions,” especially for low income women.

Id. Still, the Court concluded that the law was not an undue burden. Id. at 887.



                                                 3

      Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 3 of 7 PageID #: 3162
       In Cincinnati Women’s Services, Inc. v. Taft, the Sixth Circuit upheld a law that required

women seeking abortions to “attend an in-person meeting with a physician for informed-consent

purposes.” 468 F.3d 361, 364 (6th Cir. 2006). This law, coupled with Ohio’s existing 24-hour

waiting period, meant that a woman must make two visits—at least 24 hours apart—to obtain an

abortion. See id. at 364–65. But while the law required a waiting period of only 24 hours, the court

noted that it could have the effect of delaying abortions for weeks. Id. at 366. The court also

observed that the appellants in Taft had “improved on the Casey record” by showing that the

challenged statute would deter “approximately 6 to 12.5” out of every 1,000 women 2 “from

procuring an abortion as surely as if [Ohio] has outlawed abortion in all cases.” Id. at 373

(alteration in original). But even though Ohio’s law required two visits, had the effect of delaying

abortions for weeks, and in some cases prevented women from obtaining abortions altogether, the

Sixth Circuit held that the law “survive[d] constitutional scrutiny.” Id. at 366, 372–74.

       Here, Plaintiffs allege the same burdens as did the plaintiffs in Casey and Taft. For example,

Plaintiffs claim that “many women have been substantially delayed by days and even weeks” and

that other women “have been delayed beyond the first trimester or past the gestational cutoff

entirely.” (D.E. 179, 1, PageID #2324.) But these alleged burdens are not unique to Tennessee’s

waiting period. Rather, they are the same as those alleged in Pennsylvania and Ohio. See Casey,

505 U.S. at 885–86 (acknowledging that in Pennsylvania, “because of the distances many women

must travel to reach an abortion provider, the practical effect will often be a delay of much more



2
  The Sixth Circuit declined to adopt the smaller denominator (between 50 and 100 women)
proposed by the abortion providers. The providers argued that the number of women who would
not obtain abortions as a result of Ohio’s law “should be compared against” the 50 to 100 women
“actually affected by [it].” Taft, 468 F.3d at 373. The court disagreed. Id. But even if the court had
accepted the providers’ proposed denominator, it would not have found a substantial burden under
Casey. See id. at 374 (explaining that “the term ‘large fraction,’ which, in a way, is more conceptual
than mathematical, envisions something more than the 12 out of 100 women identified here”).
                                                  4

    Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 4 of 7 PageID #: 3163
than a day.”); see also Taft, 468 F.3d at 373 (noting that for some women, Ohio’s law “would

likely deter them ‘from procuring an abortion as surely as if [Ohio] ha[d] outlawed abortion in all

cases’”). Yet in both of those states, the laws were upheld.

       Plaintiffs also argue that the requirements of Tennessee’s law are “especially onerous” for

several categories of women seeking abortions. This argument fails as well. As the Court explained

in Casey, “[w]hether a burden falls on a particular group is a distinct inquiry from whether it is a

substantial obstacle even as to the women in that group.” Casey, 505 U.S. at 887. Indeed, waiting

period laws have been upheld despite their disproportionate impact on specific groups of women.

See id. at 886–87 (“We disagree with the District Court's conclusion that the ‘particularly

burdensome’ effects of the waiting period on some women require its invalidation.”); see also Taft,

468 F.3d at 372–73 (concluding that Ohio’s waiting period law was not an undue burden even

though there were some women “who, due to domestic abuse, [could not] meet the in-person

informed consent requirement without grave risk of retaliation”).

       In sum, both this circuit and the Supreme Court have upheld waiting period laws despite

their potential burdensome effects. Plaintiffs cannot show any meaningful difference between the

burdens allegedly imposed by Tennessee’s law and those of the laws upheld in prior cases. 3 Nor

can they dismiss the benefits the law confers. Since Tennessee’s law was enacted, more than 2,000

women have declined to obtain abortions after completing their initial informed consent visits.

(See Pls.’ Fourth Supp. Interrog. Resp., 3.) These failures are fatal to their undue burden claim.



3
  Plaintiffs point out that Pennsylvania had more abortion providers when Casey was decided than
Tennessee does now. But this is irrelevant. The proper inquiry is whether Tennessee’s law is an
undue burden. And while the number of abortion clinics can play into that inquiry, it only does so
if the lack of providers increases the burden for a large fraction of women seeking abortions. Here,
Tennessee’s law has not decreased the number of providers. And even if it had, the burdens
Plaintiffs allege are the same as those alleged in Casey, which were not enough to render the law
an undue burden. See Casey, 505 U.S. at 886.
                                                 5

    Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 5 of 7 PageID #: 3164
                                           CONCLUSION

        Plaintiffs offer two avenues for this Court to strike down Tennessee’s law. This Court

should not take either. The equal protection route is novel and wholly unsupported by existing law.

And the undue burden path does not lead to the invalidation of Tennessee’s law because Plaintiffs

cannot distinguish the law from those upheld in the past. For these reasons, as well as those

previously stated in Defendants’ principal pretrial brief, this Court should reject Plaintiffs’

arguments and should hold that Tennessee’s waiting period law is a constitutional exercise of the

State’s authority to further its interests in fetal life and maternal health.


                                                Respectfully submitted,

                                                HERBERT H. SLATERY III
                                                Attorney General and Reporter

                                                s/ Matthew D. Cloutier
                                                STEVEN A. HART (BPR # 07050)
                                                SUE A. SHELDON (BPR #15295)
                                                ALEXANDER S. RIEGER (BPR# 029362)
                                                LINDSAY H. SISCO (BPR # 026361)
                                                MATTHEW D. CLOUTIER (BPR # 036710)
                                                AMBER L. SEYMOUR (BPR# 036198)
                                                Office of Tennessee Attorney General
                                                P. O. Box 20207
                                                Nashville, Tennessee 37202
                                                (615) 741-7908
                                                steve.hart@ag.tn.gov
                                                sue.sheldon@ag.tn.gov
                                                alex.rieger@ag.tn.gov
                                                lindsay.sisco@ag.tn.gov
                                                matt.cloutier@ag.tn.gov
                                                amber.seymour@ag.tn.gov




                                                    6

   Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 6 of 7 PageID #: 3165
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice has been served on the
following counsel of record through the Electronic Filing System on this 23rd day of August, 2019:

      Scott P. Tift                                         Thomas C. Jessee
      David W. Garrison                                     Jessee & Jessee
      Barrett Johnston Martin & Garrison, LLC,              P.O. Box 997
      Bank of America Plaza,                                Johnson City, TN 37605
      414 Union Street, Suite 900                           jjlaw@jesseeandjessee.com
      Nashville, TN 37219
      stift@barrettjohnson.com
      dgarrison@barrettjohnson.com


      Autumn Katz                                           Maithreyi Ratakonda
      Hailey Flynn                                          Melissa Cohen
      Michelle Moriarty                                     Planned Parenthood Federation of
      Marc Hearron                                          America
      Center for Reproductive Rights                        123 William St., 9th Floor
      199 Water Street, 22nd Floor                          New York, NY 10038
      New York, NY 10038                                    mai.ratakonda@ppfa.org
      akatz@reprorights.org                                 Melissa.cohen@ppfa.org
      hflynn@reprorights.org
      mmoriarty@reprorights.org


      Michael J. Dell                                       Thomas H. Castelli
      Jason M. Moff                                         American Civil Liberties Union
      Irene Weintraub                                       PO Box 120160
      Timur Tusiray                                         Nashville, TN 37212
      Kramer Levin Naftalis & Frankel LLP                   tcastelli@aclu-tn.org
      1177 Avenue of the Americas
      New York, NY 10036
      mdell@kramerlevin.com
      jmoff@kramerlevin.com
      iweintraub@kramerlevin.com
      ttusiray@kramerlevin.com


                                                    s/ Matthew D. Cloutier
                                                    MATTHEW D. CLOUTIER




                                                7

 Case 3:15-cv-00705 Document 192 Filed 08/23/19 Page 7 of 7 PageID #: 3166
